Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s amendments filed 11/12/2021.

Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Jamneala et al. [US Patent Application Publication 2004/0160228 A1], fails to anticipate or render obvious obtaining the secondary crosstalk error term based on the second parameter of the second crosstalk calibration piece and the calibration parameter of the second crosstalk calibration piece comprises: obtaining the secondary crosstalk error term by the second parameter of the second crosstalk calibration piece and the calibration parameter of the second crosstalk calibration piece based on a secondary crosstalk error term model, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 12 is allowed because the closest prior art, Jamneala et al. [US Patent Application Publication 2004/0160228 A1], fails to anticipate or render obvious obtaining the secondary crosstalk error term based on the second parameter of the second crosstalk calibration piece and the calibration parameter of the second crosstalk calibration piece comprises: obtaining the secondary crosstalk error term by the second parameter of the second crosstalk calibration piece and the calibration parameter of the second crosstalk calibration piece based on a secondary crosstalk error term model, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 13 is allowed because the closest prior art, Jamneala et al. [US Patent Application Publication 2004/0160228 A1], fails to anticipate or render obvious obtaining the secondary crosstalk error term based on the second parameter of the second crosstalk calibration piece and the calibration parameter of the second crosstalk calibration piece comprises: obtaining the secondary crosstalk error term by the second parameter of the second crosstalk calibration piece and the calibration parameter of the second crosstalk calibration piece based on a secondary crosstalk error term model, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 14 is allowed because the closest prior art, Jamneala et al. [US Patent Application Publication 2004/0160228 A1], fails to anticipate or render obvious obtaining the secondary crosstalk error term based on the second parameter of the second crosstalk calibration piece and the calibration parameter of the second crosstalk calibration piece comprises: obtaining the secondary crosstalk error term by the second parameter of the second crosstalk calibration piece and the calibration parameter of the second crosstalk calibration piece based on a secondary crosstalk error term model, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shoulders (US Patent Number 7,235,982 B1) discloses a two-port S-parameter calibration between a first port and a second port of a test system having a multi-port vector network analyzer is performed to provide a first S-parameter calibration of the test system;
Anderson (US Patent Application Publication 2005/0256658 A1) discloses a system and method for calibrating a multi-port S-parameter measurement device reduces the number of full calibrations necessary to characterize the multi-port S-parameter measurement device by utilizing a reciprocal network concept;
Blackham et al. (US Patent Number 6,836,743 B1) discloses a method and a vector network analyzer compensate for unequal source match and load match of a test port of the vector network analyzer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862